Citation Nr: 9906965	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the right 
upper extremity.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to November 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
lumbar strain and granted service connection for carpal 
tunnel syndrome, left and right, with a 10 percent 
evaluation.  In September 1997, the veteran's claim was 
transferred to the Los Angeles, California VARO for further 
adjudication at her request.  

In a statement received in October 1998, the veteran stated 
that her name had been changed back to her maiden name and 
provided a certified copy of the name change.  

By rating decision in February 1998, the RO granted service 
connection for the veteran's lumbar strain, with an 
evaluation of 10 percent effective November 12, 1996.  

The February 1998 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.  As the veteran did not express disagreement with the 
"down-stream" issue of the percentage evaluation assigned, 
such matter is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 
10 Vet. App. 433, 435 (1997) (per curiam).



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's bilateral carpal tunnel syndrome is 
manifested by numbness and pain in the hands and fingers, 
with normal strength, motor and grasp.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On her report of medical history, dated in March 1992, the 
veteran indicated that she was right-handed.  The veteran's 
service medical records in October 1993, indicated complaints 
of numbness in both hands during work.  The veteran indicated 
that she experienced a tingling cold feeling in digits 4 and 
5, bilaterally, and in her wrists, especially when her elbows 
were bent.  An assessment of bilateral ulnar neuritis was 
indicated.  In January 1995, the veteran complained of 
bilateral wrist pain, tingling and numbness in the fingers of 
both hands, but worse on the right.  A provisional diagnosis 
of bilateral carpal tunnel syndrome was indicated.  The 
examiner indicated that the veteran should wear wrist splints 
on both hands and was currently unable to perform her duties.  
In December 1995, the veteran present with a complaint of 
right wrist pain, which increased with stiffing or carrying 
things.  She also reported numbness and tingling in her 
hands.  An assessment of overuse syndrome of the right wrist 
was indicated.  In January 1996, the veteran reported 
increased bilateral wrist pain, which was exacerbated by 
activity.  She further noted numbness and tingling in her 
finger tips and weakness of grip.  An assessment of carpal 
tunnel syndrome was indicated.  Conservative therapy was 
attempted for four months, and the veteran continued to take 
non-steroidal antiinflammatory drugs, combined with exercise 
and splints.  

The veteran was referred to the neurology clinic in August 
1996, at which time she noted numbness and tingling over the 
4th and 5th digits and up the medial surface of the forearm 
bilaterally.  She indicated that she noticed difficulty 
holding cooking utensils and cigarettes between her fingers.  
Motor strength was 5/5 at all tested points and sensory 
testing was intact in all extremities to light touch, 
vibration, and temperature.  The examiner indicated an 
assessment of subjective complaints of numbness and 
paresthesia with possible diagnoses of bilateral ulnar 
neuropathy secondary to compression at the elbows, thoracic 
outlet syndrome, and carpal tunnel syndrome.  An 
electromyograph (EMG) study, performed in August 1996 was 
normal with no electrophysiologic evidence of median 
mononeuropathy, ulnar mononeuropathy or lower trunk brachial 
plexopathy on either side.  

The veteran was referred for a second neurology consultation 
in August 1996 with similar complaints.  The examiner 
indicated an assessment of paresthesia and numbness 
bilaterally, which could not be carpal tunnel syndrome, but 
were most consistent with ulnar nerve or lower trunk brachial 
plexus region.  The veteran continued to complain of 
paresthesia of the 4th and 5th digits bilaterally, throughout 
September 1996, and was treated with medication.  

The veteran filed an initial claim for VA benefits for 
service connection for bilateral ulnar nerve damage, lumbar 
strain and a right thumb scar in November 1996.  

The record contains VA outpatient treatment records from 
March 1997 to May 1997.  In March 1997, the veteran indicated 
that her carpal tunnel syndrome in both hands was "acting 
up.  A history of ulnar nerve damage was indicated.  
The veteran stated that she was having difficulty taking 
notes in school.  An assessment of questionable ulnar 
neuropathy was indicated.  In May 1997, the veteran 
complained of intermittent numbness and sharp pain radiating 
up both wrists.  She stated that she had wrist braces, but 
did not wear them all the time because they interfered with 
work.  An assessment of bilateral carpal tunnel syndrome was 
indicated.  

In her VA Form 9, substantive appeal, received in October 
1997, the veteran stated that she could not overly use her 
wrists due to loss of feeling in her hands.  She indicated 
that she would drop things, could not type for an excessive 
amount of time, and had difficulty writing for even a short 
period, making school difficult.  

A VA examination for hands, thumb and fingers was conducted 
in September 1997.  The examiner indicated that the veteran 
was right-hand dominant.  The veteran complained of a two-
year history of bilateral pain, numbness, and tingling in her 
hands, which radiated to her fingertips on the palmar aspects 
of the hands.  She indicated that the pain was worse with 
activity and was relieved with rest.  The veteran reported a 
history of diagnosis of bilateral carpal tunnel syndrome, 
which had been treated with antiinflammatory medication and 
bilateral wrist splints.  She indicated nocturnal 
paresthesias and reported that pain, numbness and tingling 
would wake her at night.  On examination, no swelling or 
gross bony deformity was noted.  The examiner noted grossly 
intact sensation throughout both hands, 5/5 strength on 
flexion and extension of the fingers bilaterally, and normal 
dexterity and 5/5 strength on grasping objects bilaterally.  
The veteran had positive bilateral Tinel's tests and a 
positive Phalen's test at both wrists.  The examiner 
indicated that previous EMG nerve conduction tests of the 
bilateral upper extremities showed evidence of carpal tunnel 
syndrome.  A diagnosis of bilateral carpal tunnel syndrome 
was indicated.  

A VA examination for neurological disorders was conducted in 
October 1997.  The examiner indicated a history of diagnosis 
with bilateral carpal tunnel syndrome in September 1996, 
which was more severe on the right.  A diagnosis of ulnar 
neuropathy was added later.  The veteran indicated bilateral 
numbness of fingers three to five, radiating to the entire 
hand, with bilateral cramps with writing or filing.  She 
indicated that she would awaken during the night with 
discomfort in both hands requiring her to shake them for 
relief.  She also indicated that she dropped objects.  

On physical examination, a Tinel's maneuver and Phalen's sign 
were positive on the right hand.  There was no motor weakness 
of the muscles supplied by the median nerve or ulnar nerves 
bilaterally.  Sensation appeared to be decreased on the palms 
without localization to either an ulnar or median nerve 
distribution.  A diagnosis of carpal tunnel syndrome worse on 
the right by history and by positive Tinel's and Phalen's 
sign on the right.  No elicited muscle atrophy or motor 
weakness was noted.  The examiner indicated that ulnar 
neuropathy was possible, but not substantiated by 
examination.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the major or minor arm due to an 
ulnar nerve disorder.  For moderate incomplete paralysis of 
the major arm a 30 percent evaluation is warranted, and a 20 
percent evaluation is warranted for the minor arm.  An award 
of 40 percent of the major arm and 30 percent for the minor 
arm is warranted for severe incomplete paralysis. 

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type associated 
with complete paralysis of a nerve.  When the manifestation 
of the incomplete paralysis is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a, Note.  

In the instant case, the VA examiner in October 1997 
indicated no motor weakness or muscle atrophy.  The examiner 
did note decreased sensation on the palms without 
localization to either an ulnar or median nerve distribution.  
The veteran reported numbness of the fingers and cramping 
upon usage.  The VA examiner in September 1997 noted grossly 
intact sensation through both hands, 5/5 strength on flexion 
and extension of the fingers bilaterally, and normal 
dexterity and 5/5 strength on grasping objects bilaterally.  
In August 1996, the veteran's service medical records 
indicated subjective complaints of numbness and paresthesia 
in the fingers.  The veteran's symptoms are mild and wholly 
sensory as strength and grasp testing was normal on VA 
examination. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the right upper 
extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected carpal tunnel syndrome of the left upper 
extremity is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


- 8 -



- 7 -


